STATE OF MINNESOTA                          January 19, 2017


                                  IN SUPREME COURT

                                         A15-0743


In re Petition for Disciplinary Action against
Kara Jane Jensen Zitnick, a Minnesota Attorney,
Registration No. 0317469.


                                        ORDER

       By order filed on December 16, 2015, we suspended respondent Kara Jane Jensen

Zitnick from the practice oflaw for a minimwn of60 days. In re Zitnick, 872 N.W.2d 539,

540 (Minn. 2015) (order). We expressly stated that within 1 year of the date of the filing

of our order, respondent was required to file with the Clerk of the Appellate Courts proof

of successful completion of the professional responsibility portion of the state bar

examination and that failure to do so would result in automatic re-suspension, pending

proof of successful completion of the examination. /d. at 541; see also Rule 18(e)(3 ), Rules

on Lawyers Professional Responsibility (RLPR).

       We conditionally reinstated respondent on August 15, 2016. In re Zitnick, 883

N.W.2d 771, 771 (Minn. 2016) (order). In the reinstatement order, we repeated the
                                                     I




requirement that by December 16, 2016, respondent had to file with the Clerk of the

Appellate Courts proof of successful completion of the professional responsibility portion

of the state bar examination or she would be re-suspended, pending proof of successful

completion of the examination. /d. at 772; see also Rule 18(e)(3}, RLPR.




                                             1
      Rule 18(e)(3), RLPR, provides that, unless waived by this court, a lawyer who has

been suspended for 90 days or less "must, within one year from the date of the suspension

order, successfully complete such written examination" for the professional responsibility

portion of the state bar examination. "Except upon motion and for good cause shown,

failure to successfully complete this examination shall result in automatic suspension of

the lawyer effective one year after the date of the original suspension order." /d.

       Respondent did not provide this court with proof by December 16, 2016, that she

had successfully passed the professional responsibility portion of the state bar examination.

By order filed on December 29, 2016, we gave respondent 10 days to file proof of cause

why she should not be immediately suspended pending her successful completion of the

professional responsibility portion of the state bar examination. In re Zitnick, No. A 15-

0743, Order at 1-2 (Minn. filed Dec. 29, 2016). We stated that "[i]fno proof of cause is

filed ... within 10 days of the date of this order, respondent shall be immediately suspended

without further notice or proceedings." /d at 2. Respondent did not respond to our

December 16 order to show cause.

       Based upon all the files, records, and proceeding& herein,

       IT IS HEREBY ORDERED that respondent Kara Jane Jensen Zitnick's conditional

reinstatement is revoked and that she is indefinitely suspended, effective 10 days from the

date of this order. Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals).       Respondent may apply for

reinstatement under Rule 18(f), RLPR, by filing with the Clerk of the Appellate Courts and

the Director of the Office of Lawyers Professional Responsibility proof that she has


                                             2
received a passing score on the professional responsibility portion of the state bar

examination.

      Dated: January 19,2017                 BY TilE COURT:


                                            ~~>I-
                                             David R. Stras
                                             Associate Justice




                                        3